Citation Nr: 1143699	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  05-32 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for mental disorder(s) other than PTSD, to include depression.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1969 to October 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2004 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the claim for further development in a January 2008 decision, and again in an April 2011 decision.  However, the Board finds that additional development is necessary prior to appellate review, as discussed below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The letter sent to the Veteran on October 4, 2011, advising him that the case had been received by the Board, was returned as undeliverable.  It will be necessary for the RO to ascertain whether the Veteran has a new mailing address.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

As much as the Board would prefer to resolve the appeal at this time, preliminary review reveals that the information in the record before us is inadequate to make an informed determination, and discloses a need for further development prior to final appellate review.  In this regard, the Board is of the opinion that VA's duty to assist includes affording the Veteran a new VA examination under the facts and circumstances of this case.

VA will provide a medical examination which includes a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

The Veteran in this case contends that he has PTSD secondary to a sexual assault and beating that occurred during active service.  Specifically, in his September 2005 "Description of Trauma," he states that in May 1970, while he was stationed in Okinawa, Japan, there was high racial tension.  One day, he walked into his barracks and was attacked by a group of Caucasian Marines.  They beat him, raped him, and knocked him unconscious.  When he regained consciousness, he grabbed a mop, broke it, and began attacking the men remaining in the barracks.  He also threatened to kill them, so they left.  

The following day, the African American and Latino men were lined up and told that charges would be brought against them.  At that time, he told 2 sergeants about the attack - K.M. and W.  He was told to go to his barracks and await Court Martial.  At his hearing, he admitted to the Judge that he had done the things he was accused of, and repeated that he had been attacked first.  The judge dismissed the charges against him.  However, charges were not brought against any of the Marines who attacked him.  

While a current diagnosis of PTSD is shown in the medical records, his claimed stressor, as described above, has not been verified.  

In a January 2008 decision, the Board remanded the claim for additional development.  Specifically, the Board stated that his service personnel records should be requested and reviewed to determine whether there was any documentation corroborating his claimed stressor.  

His service personnel records were obtained and associated with the claims file.  The records included a Court Martial order relating to charges brought against the Veteran in May 1970.  The order stated that the Veteran had participated in a riot in May 1970 resulting in terror to the public by unlawfully assembling with about 15 Marines for the purpose of assaulting other Marines, and creating a general disturbance at Camp Hauge, Okinawa.  In addition, he had assaulted Sergeant K.M. (the sergeant whom the Veteran says he had told about the assault) by striking him with fists and broom handles.  Specifically, he struck K.M. while K.M. was lying on his rack (bed) with a broom handle.  Moreover, he threatened to injure the Marines in the building, stating, "If you all want to wake up in the morning, you had better stay in your racks and go to sleep," or words to that effect.  The Court Martial order reflects that Veteran was found not guilty of all charges.  

Based on the foregoing, and in light of special consideration given to claims of PTSD based on personal assault, the Board found in its April 2011 remand that the above documentation was consistent enough with the circumstances of the claimed stressor that further development was necessary.  Specifically, the Board remanded the claim for a VA examination to determine whether his currently diagnosed PTSD is related to the claimed stressor.  

The Board also noted that the Veteran had an extensive history of psychiatric treatment.  Records as early as 1972 show that he sought treatment for nervousness and other psychiatric symptoms.  He was first diagnosed with PTSD in 1989, and also has been diagnosed with depression and schizophrenia.  Thus, the Board directed that the examiner address the question of whether any other psychiatric diagnoses were related to his military service.    

The Veteran was subsequently afforded a VA examination in May 2011.  The examiner conducted a psychiatric evaluation and found that the Veteran did not meet the criteria for a diagnosis of PTSD.  Specifically, she found that he did not meet Criterion A, in that he did not experience a stressor sufficient to cause PTSD.  However, the examiner did not include the Veteran's claims of sexual and physical assault as part of her analysis.  In addition, she did not address whether the claimed sexual assault could have caused his depression.  

The Board, in its April 2011 decision, specifically requested that the examiner assume the Veteran's claimed in-service stressors are true in rendering an opinion as to causation.  In this regard, the Board notes that, where the remand directives of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board finds that a new VA examination is necessary to determine whether any of the Veteran's various psychiatric diagnoses are related to active service, and specifically to address the question of whether they are related to the claimed in-service sexual and physical assault.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by a VA psychologist or psychiatrist knowledgeable in assessing PTSD to determine whether the Veteran has PTSD as defined by the criteria in the American Psychiatric Association manual, DSM-IV, based upon his claimed in-service stressor(s), including the claimed in-service sexual and physical assault.  Any and all studies deemed necessary, including psychological examination and/or testing, should be completed.  The claims file, including a copy of this Remand, must be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  

a.  The examiner should be requested to provide an opinion as to whether it is at least as likely as not (i.e., to a degree of probability of 50 percent or more) that the Veteran's claimed in-service stressor(s), if accepted as true, was (were) sufficient to have caused the current psychiatric symptoms, or whether such causation is unlikely (i.e., a probability of less than 50 percent).  The examiner is also requested to determine whether it is at least as likely as not that the diagnostic criteria to support a diagnosis of PTSD have been satisfied by both the in-service stressor(s) and the current symptomatology, consistent with the DSM-IV, or whether it is unlikely (i.e., a probability of less than 50 percent) that those criteria have been met.

b.  If the Veteran is found to have PTSD, the examiner is requested to identify the diagnostic criteria, including the specific stressor(s) supporting the diagnosis, and the current manifestations which distinguish that diagnosis from other psychiatric disorders.  

c.  If the Veteran is found to have a psychiatric disorder other than PTSD, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., to a degree of probability of 50 percent or more), or unlikely (i.e., a probability of less than 50 percent) that any currently diagnosed psychiatric disorder is causally related to the Veteran's military service.

d.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

2.  When the development requested has been completed, the PTSD/mental disorder claims should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

